EXHIBIT 10.1

 

[g4f5fyio2xhi000001.jpg]

 


 



NOTE



 

 

SBA Loan #

83686872-00

SBA Loan Name

QUICKLOGIC CORPORATION

Date

May 06, 2020

Loan Amount

$1,191,687.77

Interest Rate

1.00%

Borrower Name

QUICKLOGIC CORPORATION

Operating Company

N/A

Lender

Heritage Bank of Commerce

 

 

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of One Million One Hundred Ninety One Thousand Six Hundred Eighty Seven
Dollars and Seventy Seven Cents, interest on the unpaid principal balance, and
all other amounts required by this Note.

 

 

2.

DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note. “Guarantor” means each person or entity that signs a
guarantee of payment of this Note.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

 

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate is 1.00% per year. Interest payable with respect to any full
calendar month shall be calculated according to the actual number of days in a
period as a fraction of a 365-day year. Interest shall begin to accrue on the
Loan beginning on the date the funds are disbursed.

 

For the first six (6) months following the date the proceeds of this Loan are
disbursed to Borrower, no payments (including interest and principal) are
required to be made; however, during such six (6) month period interest



Page 1

 

 



--------------------------------------------------------------------------------

will accrue on the Loan in accordance with this Note and Borrower is still
obligated to pay such accrued interest (“Deferred Accrued Interest”). The amount
owed for the Deferred Accrued Interest shall be included in the

eighteen (18) monthly payments described below with each monthly payment
including one-eighteenth (1/18) of the amount of the Deferred Accrued Interest.
Interest shall not accrue on the Deferred Accrued Interest.

 

Borrower must pay principal and interest payments of $67,065.21 (“Installment
Payments”) every month for eighteen (18) months beginning seven (7) months
following the date the loan proceeds are disbursed until two years from date of
initial disbursement (“Maturity Date”). Installment Payments must be received by
Lender on the fifth calendar day in the month they are due; however, if the due
date for an Installment Payment is on a non-business day then the payment shall
be received by Lender on the business day following the scheduled due date for
an Installment Payment.

 

Lender will apply each Installment Payment: (i) first to pay interest accrued to
the day Lender receives the payment, although with respect to the Deferred
Accrued Interest the Installment Payments shall only be applied to
one-eighteenth (1/18) of the Deferred Accrued Interest owed for that payment
period and any unpaid Deferred Accrued Interest that should have been paid in
prior payment periods; (ii) then to bring principal current; (iii) then to any
remaining balance to reduce principal.

 

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay this Note in any amount and
at any time without any prepayment penalty. However, if Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

 

a.

Give Lender written notice;

 

b.

Pay all accrued interest; and

c.If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days’ interest from the date lender
receives the notice, less any interest accrued during the 21 days and paid under
the subparagraph b. above.

 

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice. After a prepayment is made, all
remaining principal and accrued interest on the Loan is due and payable in
accordance with this Note.

 

Loan Forgiveness.  Pursuant to the SBA’s Interim Final Rule published in the
federal register on April 15, 2020 and entitled "Business Loan Program Temporary
Changes: Paycheck Protection Program" (73 FR 20811) (the "PPP Initial IFR"), the
SBA's Interim Final Rule released on or about April 14, 2020 and entitled
“Business Loan Program Temporary Changes; Paycheck Protection Program-Additional
Eligibility Criteria and Requirements for Certain Pledges of Loans” (the "PPP
Supplemental IFR"), and any additional guidance that the SBA issues on
forgiveness of loans made under the Paycheck Protection Program, all of the
above as may be amended or supplemented from time to time (collectively the PPP
Initial IFR, PPP Supplemental IFR and other guidance described in this sentence
are referred to in this Note as the “PPP Loan Forgiveness Guidance”), the
principal and accrued interest on the Loan may be forgiven and Borrower shall
not owe such amounts if Borrower: (i) uses all of the proceeds of the Loan for
forgivable purposes as described in the PPP Loan Forgiveness Guidance (the
“Forgivable Purposes”); and (ii) Borrower complies with the requirements
specified in the PPP Loan Forgiveness Guidance to qualify for the loan
forgiveness (the “Loan Forgiveness Requirements”).  However, whatever portion of
the proceeds of the Loan not used for Forgivable Purposes and in accordance with
limitations imposed in the PPP Loan Forgiveness Guidance, and any interest
accrued thereon, shall be due and payable to Lender in accordance with this
Note. Additionally, if Borrower fails to satisfy the Loan Forgiveness
Requirements then all of the proceeds of the Loan and any interest accrued
thereon shall be due and payable to Lender in



Page 2

 

 



--------------------------------------------------------------------------------

accordance with this Note. Borrower represents that Borrower has received and
read the PPP Interim Final Rule and agrees to obtain and read any other PPP Loan
Forgiveness Guidance. However, Lender is under no obligation to notify Borrower
of any PPP Loan Forgiveness Guidance released by the SBA or to provide a copy of
such guidance to Borrower.

 

 

4.

DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

B.

Defaults on any other loan with Lender;

 

C.

Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

 

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from any Borrower or Guarantor;

 

C.

File suit and obtain judgment;

 

D.

Take possession of any Collateral; or

 

E.

Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

 

 

6.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

A.

Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

 

 

C.

Release anyone obligated to pay this Note;

 

D.

Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.

Take any action necessary to protect the Collateral or collect amounts owing on
this Note.



Page 3

 

 



--------------------------------------------------------------------------------

 

7.

WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

8.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

 

9.

GENERAL PROVISIONS:

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

 

10.

STATE-SPECIFIC PROVISIONS:

 

None

 

 

11.

BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

BORROWER:

QUICKLOGIC CORPORATION

 

By /s/ Sue Cheung

Sue Cheung, CFO of QUICKLOGIC CORPORATION



Page 4

 

 



--------------------------------------------------------------------------------

PPP LOAN BORROWER CERTIFICATION AND ADDENDUM TO LOAN AGREEMENT

 

This PPP Loan Borrower Certification and Addendum to Loan Agreement
("Certification and Addendum") is made on May 06, 2020 by QUICKLOGIC
CORPORATION, ("Borrower") for the benefit of Heritage Bank of Commerce
("Lender"). This Certification and Addendum forms a part of, and is incorporated
into, that certain Business Loan Agreement that, as applicable (the “BL
Agreement”): (i) was executed by Borrower in connection with a loan previously
made by Lender to Borrower; or (ii) is of even date herewith and executed in
connection with the “Loan” (as defined below). This Certification and Addendum
shall control to the extent of any conflict between: (i) this Certification and
Addendum, and

(ii) the BL Agreement or any other “Loan Document” (as defined below).

Borrower is executing this Certification and Addendum in order to induce Lender
to make a loan to Borrower for the amount and under the terms stated in the
Promissory Note of even date herewith and executed by Borrower (the "Note")
issued pursuant to the terms of the Paycheck Protection Program ("PPP") under
Sections 1102 and 1106 of the Coronavirus, Aid, Relief, and Economic Security
Act enacted March 27, 2020 ("CARES Act") as implemented by the U.S. Small
Business Administration (“SBA”).

NOTWITHSTANDING ANY PROVISION IN THE BL AGREEMENT OR OTHER LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND LENDER AGREES AS FOLLOWS:

 

 

1.

Definitions. In addition to terms defined elsewhere in this Certification and
Addendum, the below definitions apply to this Certification and Addendum,

 

 

 

a.

“Affiliates” means concerns and entities that are affiliates of each other as
described in 13 CFR Section 121.301(f), as may be modified from time to time,
and as determined in accordance with the 13 CFR Section 121.103 as may be
modified from time to time. However, for purposes of the PPP and this
Certification and Addendum, Affiliates do not include Waived Affiliates. A
weblink to 13 CFR Sections

 

121.301 and 121.103 are included in Appendix A to this Certification and
Addendum.

 

b.

“Business Concern” has the meaning provided in 13 CFR Section 121.105 (as may be
amended from time to time). As of April 16, 2020, the definition of “Business
Concern” provided in 13 CFR Section 121.105 includes a business entity organized
for profit, with a place of business located in the United States, and which
operates primarily within the United States or which makes a significant
contribution to the U.S. economy through payment of taxes or use of American
products, materials or labor. A weblink to 13 CFR Section 121.105 is included in
Appendix A to this Certification and Addendum.

 

 

c.

“Covered Period” means from February 15, 2020 to June 30, 2020.

 

d.

“Loan” means the loan described in the Note.

 

e.

“Loan Documents” includes the PPP Borrower Application, this Certification and
Addendum, the BL Agreement, the Note, and any other document executed by
Borrower in connection with the Loan.

 

 

f.

“PPP FAQs” means the PPP Loans Frequently Asked Questions issued by the U.S.
Department of Treasury (“Treasury”) in conjunction with the SBA as may be
amended or supplemented from time to time. A weblink to the PPP FAQ is included
in Appendix A to this Certification and Addendum.

 

 

g.

“PPP Borrower Application” means the Paycheck Protection Borrower Application
Form (SBA Form 2483) that Borrower has completed and executed and submitted to
Lender to apply for the Loan.

 

 

h.

“PPP Initial IFR” means the SBA’s interim final rule published in the federal
register on April 15, 2020 and titled “Business Loan Program Temporary Changes;
Paycheck Protection Program” (73 FR 20811) and as may be amended or supplemented
from time to time. A weblink to the PPP Initial IFR is included in Appendix A to
this Certification and Addendum.

 

 

i.

“PPP Supplemental IFR” means the SBA’s interim final rule released on or about
April 14, 2020 and titled “Business Loan Program Temporary Changes; Paycheck
Protection Program – Additional Eligibility

 



Page 1

 

 



--------------------------------------------------------------------------------

Criteria and Requirements for Certain Pledges of Loans” and as may be amended or
supplemented from time to time. A weblink to the PPP Supplemental IFR is
included in Appendix A to this Certification and Addendum.

 

j.

“PPP Releases” means the CARES Act, PPP FAQs, PPP Initial IFR, PPP Supplemental
IFR, and any other rules, guidance or releases (as each of the foregoing may be
amended or supplemented from time to time) that were previously issued or that
will be issued by the SBA or Treasury (either together or separately).

 

 

k.

“Small Business Concern” is a small business concern as defined in Section 3 of
the Small Business Act (15 USC 632), and subject to SBA’s affiliation rules
under 13 CFR 121.301(f) except Waived Affiliates are not subject to SBA’s
affiliation rules for purposes of the PPP.

 

 

l.

“Waived Affiliates” means any business identified in 15 USC 636(a)(36)(D)(iv) as
may be modified from time to time. As of April 16, 2020, the following entities
are identified in 15 USC 636(a)(36)(D)(iv): (i) any Business Concern with not
more than 500 employees that, as of the date on which the Loan is disbursed, is
assigned a North American Industry Classification System (“NAICS”) code
beginning with 72; (ii) any Business Concern operating as a franchise that is
assigned a franchise identifier code by the SBA; and (iii) any Business Concern
that receives financial assistance from a company licensed under section 301 of
the Small Business Investment Act of 1958 (15 U.S.C. 681).  A weblink to where
15 USC 636(a)(36) may be found is included in Appendix A to this Certification
and Addendum.

 

 

 

2.

Certifications. Borrower hereby certifies and represents each of the below.

 

 

a.

Borrower is eligible to receive a loan under the rules in effect at the time
this application is submitted that have been issued by the SBA (including,
without limitation, the PPP Releases) implementing the PPP under Division A,
Title I of the CARES Act (the “Paycheck Protection Program Rule”).

 

 

b.

Borrower has determined that Borrower is eligible as described in Section 2.a.
above.

 

c.

(1) Borrower is an independent contractor, “eligible self-employed individual”
(as that term is described in the PPP Initial IFR), or sole proprietor; or

 

 

(2)

Borrower and its Affiliates employ no more than the greater of 500 or fewer
employees or (if applicable) the size standard in number of employees
established by the SBA in 13 CFR 121.201 for the Borrower’s industry, and
Borrower is:

 

 

•

A Small Business Concern;

 

•

A tax-exempt nonprofit organization described in section 501(c)(3) of the
Internal Revenue Code (IRC);

 

 

•

A tax-exempt veterans organization described in section 501(c)(19) of the IRC;

 

•

A tribal Business Concern described in section 31(b)(2)(C) of the Small Business
Act; or

 

•

Any other Business Concern; or

 

(3)

Borrower and its Affiliates during the Covered Period employ not more than 500
employees per physical location of the Business Concern and that is assigned a
North American Industry Classification System code beginning with 72 at the time
of disbursal of the Loan.

 

 

d.

Borrower was in operation on February 15, 2020 and had employees for whom it
paid salaries and payroll taxes or paid independent contractors, as reported on
a Form 1099-MISC.

 

 

e.

Current economic uncertainty makes Borrower’s request for the Loan necessary to
support the ongoing operations of the Borrower.

 

 

f.

The proceeds of the Loan will be used to retain workers and maintain payroll or
make mortgage interest payments, lease payments, and utility payments as
specified under the Paycheck Protection Program Rule (and including, but not
limited to, the PPP Releases); Borrower understands that if the proceeds of the
Loan are knowingly used for unauthorized purposes, the federal government may
hold Borrower legally liable such as for charges of fraud. Not more than 25
percent of proceeds of the Loan may be used for non-payroll costs.

 

 

g.

Borrower has included with the PPP Borrower Application a list of owners of 20%
or more of the equity of Borrower (as described in the “Instructions to
completing this form” in the PPP Borrower

 



Page 2

 

 



--------------------------------------------------------------------------------

Application).

 

h.

Borrower will provide documentation to Lender verifying the number of full-time
equivalent employees on Borrower’s payroll as well as the dollar amounts of
“payroll costs,” “covered mortgage interest payments,” “covered rent payments,”
and “covered utilities” (as those terms are described in the PPP Releases) for
the eight week period following the date of the proceeds of the Loan are
disbursed.

 

 

i.

Loan forgiveness will be provided for the sum of documented “payroll costs,”
“covered mortgage interest payments,” “covered rent payments,” and “covered
utilities” (as those terms are described in the PPP Releases), and not more than
25 percent of the forgiven amount may be for non-payroll costs.

 

 

j.

The information provided in the PPP Borrower Application and the information
provided in all supporting documents and forms provided by Borrower to Lender
are true and accurate in all material respects. Borrower understands that
knowingly making a false statement to obtain a guaranteed loan from SBA is
punishable under the law, including under 18 USC 1001 and 3571 by imprisonment
of not more than five years and/or a fine of up to $250,000; under 15 USC 645 by
imprisonment of not more than two years and/or a fine of not more than $5,000;
and, if submitted to a federally insured institution, under 18 USC 1014 by
imprisonment of not more than thirty years and/or a fine of not more than
$1,000,000.

 

 

k.

Neither Borrower or any owner of Borrower are presently suspended, debarred,
proposed for debarment, declared ineligible, voluntarily excluded from
participation in this Loan transaction by any Federal department or agency, or
presently involved in any bankruptcy.

 

 

l.

Neither Borrower or any owner of Borrower, or any business owned or controlled
by any of them, have ever obtained a direct or guaranteed loan from SBA or any
other Federal agency that is currently delinquent or has defaulted in the last 7
years and caused a loss to the government.

 

 

m.

As part of the PPP Borrower Application, Borrower has provided to Lender a list
of any businesses in which Borrower or any owner of Borrower is an owner of any
other business, or have common management with, any other business.

 

 

n.

If Borrower has received an SBA Economic Injury Disaster Loan between January
31, 2020 and April 3, 2020, then that fact was disclosed on the PPP Borrower
Application.

 

 

o.

Neither Borrower (if an individual) or any individual owning 20% or more of the
equity of the Borrower is subject to an indictment, criminal information,
arraignment, or other means by which formal criminal charges are brought in any
jurisdiction, or presently incarcerated, or on probation or parole.

 

 

p.

Within the last 5 years, for any felony, neither has Borrower (if an individual)
or any owner of Borrower: (i) been convicted; (ii) pleaded guilty; (iii) pleaded
nolo contendere; (iv) been placed on pretrial diversion; or (v) been placed on
any form of parole or probation (including probation before judgment).

 

 

q.

The United States is the principal place of residence for all employees of
Borrower included in the Borrower’s payroll calculation on the PPP Borrower
Application.

 

 

r.

Borrower has read the statements included in the PPP Borrower Application,
including the Statements Required by Law and Executive Orders, and understands
them.

 

 

s.

Borrower shall comply, whenever applicable, with the civil rights and other
limitations in the PPP Borrower Application.

 

 

t.

All proceeds of the Loan will be used only for business-related purposes as
specified in the PPP Loan Application and consistent with the Paycheck
Protection Program Rule (and including, but not limited to, the PPP Releases).

 

 

u.

Borrower will to the extent feasible, purchase only American-made equipment and
products.

 

v.

Borrower is not engaged in any activity that is illegal under federal, state or
local law.

 

w.

Any loan received by the Borrower under Section 7(b)(2) of the Small Business
Act between January 31, 2020 and April 3, 2020 was for a purpose other than
paying payroll costs and other allowable uses loans under the Paycheck
Protection Program Rule (and including, but not limited to, the PPP Releases).

 

 

x.

If Borrower is an individual, Borrower authorizes the SBA to request criminal
record information about Borrower from criminal justice agencies for the purpose
of determining Borrower’s eligibility for

 



Page 3

 

 



--------------------------------------------------------------------------------

programs authorized by the Small Business Act, as amended.

 

y.

During the period beginning on February 15, 2020 and ending on December 31,
2020, Borrower has not and will not receive another loan under the PPP.

 

 

z.

Lender will confirm the eligible loan amount using required documents submitted
to Lender. Borrower understands, acknowledges and agrees that the Lender can
share any tax information that Borrower has provided with SBA's authorized
representatives, including authorized representatives of the SBA Office of
Inspector General, for the purpose of compliance with SBA’s loan program
requirements and all SBA reviews.

 

 

aa.

Borrower is not a household employer (i.e., an individual who employ household
employees such as nannies or housekeepers).

 

bb. The Borrower does not operate an ineligible business under the CARES Act and
PPP Releases, 13 CFR  Section 120.110 (as may be modified from time to time) and
described further in SBA's Standard Operating Procedure (“SOP”) 50 10, Subpart
B, Chapter 2 (as may be modified from time to time). Ineligible businesses
pursuant to the foregoing as of April 16, 2020 include (without limitation) the
following (each of which may be more fully described in the SOP):

 

(1)

Businesses engaged in lending,

 

(2)

Passive businesses,

 

(3)

Life insurance companies,

 

(4)

Business located in a foreign country or owned by undocumented aliens,

 

(5)

Businesses selling through a pyramid plan,

 

(6)

Businesses engaged in legal gambling activities,

 

(7)

Businesses engaged in any illegal activity under federal, state or local law,

 

(8)

Businesses which restrict patronage,

 

(9)

Government-owned entities,

 

(10)

Businesses engaged in SBA loan packaging,

 

(11)

Business in which Lender or associates hold an equity interest,

 

(12)

Businesses providing prurient sexual material,

 

(13)

Businesses primarily engaged in political or lobbying activities, or

 

(14)

Speculative businesses.

 

cc.

If Borrower claims that another business that is related or affiliated with
Borrower is a Waived Affiliate and is thus exempt from the SBA affiliation rules
with respect to that business, Borrower hereby acknowledges and agrees that it
has made a reasonable, good faith determination that Borrower is eligible for
the Loan under the PPP pursuant to the CARES Act, PPP Releases, the applicable
SBA size standards and affiliation rules and all other SBA Loan Program
Requirements (as defined by SBA) as may be applicable to loans made under the
PPP.

 

 

dd.

The agent disclosed on the SBA Form 159, if any, is the only agent involved in
the Loan transaction. If any such agent exists, the agent and Borrower shall
execute the required Form 159.

 

 

ee.

All other certifications set forth in the PPP Borrower Application, as may have
been amended and as submitted by Borrower to Lender are incorporated herein by
reference, are true and correct, and are hereby reaffirmed to Lender and
ratified by Borrower as if set forth at length.

 

 

 

3.

Amendment to BL Agreement. This Certification and Addendum amends and modifies
certain provisions of the BL Agreement. Except as expressly changed by this
Certification and Addendum, the terms of the BL Agreement with respect to other
loans and obligations (other than this Loan) included in the definition of
“Loan” provided in the BL Agreement (“Other BL Obligations”) remain unchanged
and in full force and effect. Acceptance by Lender to this Certification and
Addendum does not waive Lender's right to strict performance of the Other BL
Obligations under the BL Agreement as changed, nor obligate Lender to make any
future change in terms.

 

 

In addition to incorporating the remainder of this Certification and Addendum
into the BL Agreement, the below changes are made to the BL Agreement.



Page 4

 

 



--------------------------------------------------------------------------------

 

a.

All references to “Note” in the BL Agreement include, in addition to any other
promissory notes included in the definition of “Note” in the BL Agreement, the
Note described in this Certification and Addendum.

 

 

b.

All references to “Loan” in the BL Agreement include, in addition to any other
loans and obligations included in the definition of “Loan” in the BL Agreement,
the Loan described in this Certification and Addendum.

 

 

c.

The following sections of the BL Agreement do not govern nor apply to the Loan
described in this Certification and Addendum: (i) subsections titled
“Properties”, “Hazardous Substances” and “Lien Priority” under the section
titled “REPRESENTATIONS AND WARRANTIES”; (ii) subsections titled “Guaranties”,
“Loan Proceeds”, “Environmental Studies” and “Environmental Compliance and
Reports” under the section titled “AFFIRMATIVE COVENANTS”; and (iii) subsections
titled “Defective Collateralization” and “Events Affecting Guarantor” under the
section titled “DEFAULT”.

 

 

d.

The following sections of the BL Agreement will only govern and apply to the
Loan described in this Certification and Addendum with regard to the portion of
the principal of the Loan (and any interest accrued thereon) that does not
qualify for loan forgiveness pursuant to Section 4.c. and if the SBA does not
honor its guarantee of this Loan: (i) subsections titled “Financial Statements”,
“Insurance”, “Insurance Reports”, “Life Insurance”, and “Compliance with
Governmental Requirements” under the section titled “AFFIRMATIVE COVENANTS”;
(ii) section titled “LENDER’S EXPENDITURES”; (iii) subsections titled
“Indebtedness and Liens” and “Loans, Acquisitions and Guaranties” under the
section titled “NEGATIVE COVENANTS”; and (iv) subsection titled “Attorney’s
Fees; Expenses” under the section titled “MISCELLANEOUS PROVISIONS”.

 

 

 

4.

Other Terms and Conditions.

 

 

a.

Loan Authorization. Borrower shall comply with any additional terms and
conditions arising out of any Loan authorization issued by Lender or SBA in
connection with the Loan. If so issued, Borrower hereby acknowledges receipt of
the Loan authorization.

 

 

b.

Default. Borrower acknowledges that if Borrower defaults on the Loan, SBA may be
required to pay Lender under the SBA’s guarantee of the Loan, and SBA may then
seek recovery on the Loan from Borrower (to the extent any balance remains after
any loan forgiveness as described in Section 4.c below).

 

 

c.

Loan Forgiveness.

 

i.

While the PPP Releases provide that the SBA may forgive a portion or all of the
principal (and interest accrued thereon) of a loan obtained under the PPP, the
Bank does not guarantee or otherwise promise or warrant that the SBA will
forgive Borrower’s Loan in whole or in part.

 

 

ii.

Should Borrower desire a portion or all of the principal (and interest accrued
thereon) of the Loan to be forgiven by the SBA under the PPP, then Borrower must
comply with the requirements included in the PPP Releases and must apply for
such amounts to be forgiven in accordance with the PPP Releases. Any amount of
the principal (and interest accrued thereon) of the Loan not forgiven by the SBA
under the PPP is an obligation of Borrower under the Note and must be repaid to
Lender in accordance with the terms of the Note.

 

 

d.

PPP Releases. Borrower is responsible for obtaining and reading all PPP
Releases. Should Borrower need assistance understanding the requirements imposed
on Borrower under the PPP Releases, including (without limitation) with respect
to Borrower’s eligibility for a loan under the PPP or to obtain forgiveness of
the principal (and interest accrued thereon) of the Loan, then will take any
steps necessary to understand such requirements, such as obtaining the advice of
counsel at Borrower’s cost. Lender is under no obligation to notify Borrower of
any PPP Releases issued the SBA or Treasury, or to provide a copy of such
issuances to Borrower.

 

 

e.

Reporting Agencies. Lender is required in accordance with the Debt Collection
Improvement Act of 1996 and by SBA SOP 50 10 to report information relating to
the extension of the Loan to consumer or commercial reporting agencies or
bureaus, as appropriate (the "Reporting Agencies"). The Borrower acknowledges
this requirement and further, by execution of this Certification and Addendum,
agrees

 



Page 5

 

 



--------------------------------------------------------------------------------

that the Lender may in the future report further information concerning the
Loan, including delinquent payments, other Loan defaults, or charge offs to
Reporting Agencies. This information may be reflected in reports issued by
Reporting Agencies. Further, Borrower acknowledges and agrees that if the
Borrower defaults on the SBA-guaranteed Loan and SBA suffers a loss Lender may
be required to report any Loan charge offs to the Treasury's delinquent debtor
databases.

 

f.

Execution. A signed copy of this Certification and Addendum or any other Loan
Documents transmitted by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original executed copy of such Loan Document for all purposes. Any party
providing an electronic signature agrees to promptly execute and deliver to
Lender an original signed copy of such Loan Document upon request.

 

 

g.

Costs. To the extent not prohibited by the CARES Act and other PPP Releases,
Borrower shall reimburse Lender for all of its out-of-pocket expenses including,
without limitation, reasonable counsel fees and expenses, incident to the
enforcement of any provision of the Loan Documents.

 

 

h.

Cross-collateralization. To the extent not prohibited by the CARES Act and other
PPP Releases, in the event the Loan no longer qualifies as loan under the PPP,
and SBA decides not to guarantee the Loan, then with respect to any portion not
forgiven by the SBA under the PPP (as discussed in Section 4.c above): (i)
Borrower’s obligations under the Loan Documents shall be subject to any
cross-default and cross-collateralization provisions provided in any other
agreements or instruments evidencing other loans or extensions previously made
or that will be made by Lender to Borrower; and (ii) any guaranty made by any
guarantors for any other obligations of Borrower to Lender in connection with
other loans or extensions of credit previously made or that will be made by
Lender to Borrower shall cover Borrower’s obligations under the Loan Documents
unless the guaranty is limited by its terms so as to not include Borrower’s
obligations under the Loan Documents.

 

 

i.

Validity of Loan Documents. This Certification and Addendum, other Loan
Documents and any other instrument, document or agreement executed and delivered
by Borrower in connection herewith will be valid, binding and enforceable in
accordance with its terms.

 

 

The undersigned officer of the Borrower is duly authorized to execute and
deliver this Certification and Addendum, the Note and all other Loan Documents,
and the performance by the Borrower of the transactions herein contemplated are
and will be within its powers, have been duly authorized by all necessary entity
action, and are not and will not be in contravention of any order of court or
other agency of government, of law or, if applicable, its organizing or
governing documents, or any indenture, agreement or undertaking to which it is a
party or by which its property is bound, or be in conflict with, result in a
breach of or constitute (with due notice and/or lapse of time) a default under
any such indenture, agreement or undertaking or result in the imposition of any
lien, charge or encumbrance of any nature on any of the properties of such
Borrower.

 

IN WITNESS WHEREOF the undersigned have caused this Certification and Addendum
to be executed as of the date first set forth herein.

 

 

BORROWER:

QUICKLOGIC CORPORATION

 

 

By: /s/ Sue Cheung

Sue Cheung, CFO of QUICKLOGIC CORPORATION

 